Citation Nr: 0632530	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-16 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a mental disorder, to 
include post-traumatic stress disorder (PTSD), depression, 
schizophrenia, anxiety, insomnia, and mood swing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel
INTRODUCTION

The veteran had active service from October 1974 through 
January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The case is now before the Board for 
appellate review.

At the August 2006 hearing, the veteran withdrew his claim 
for service connection for a back disorder.  That issue is 
not before the Board.


FINDINGS OF FACT

A mental disorder was not incurred in or aggravated by 
service.


CONCLUSION OF LAW

The criteria for service connection for a mental disorder, to 
include post-traumatic stress disorder (PTSD), depression, 
schizophrenia, anxiety, insomnia, and mood swing, are not 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a mental 
disorder that he has claimed as PTSD, depression, 
schizophrenia, anxiety, insomnia, and mood swing.  The 
preponderance of the evidence is against his claim, because 
there is no evidence to suggest that any mental disorder was 
incurred in service.

To establish service connection, the evidence must show (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).

In this case, the medical evidence shows that the veteran is 
currently diagnosed with PTSD with depression.  See September 
2000 report from Dr. Salcedo, Clinical Neuropsychologist.  
Records from various private physicians support this 
diagnosis.  Notwithstanding the diagnosis, the veteran must 
still provide details of an in-service stressor and 
corroborating evidence of that stressor since he is not, and 
has not claimed to be, a combat veteran.  See 38 C.F.R. 
§ 3.304(f); 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

In August 2002, VA sent the veteran a letter requesting 
specific information regarding in-service stress-producing 
events.  In particular, VA requested "at least the month and 
year of the event."  The veteran, however, did not submit a 
list of verifiable in-service stressors.  In September 2002, 
he submitted a statement indicating that his in-service 
stressors included stress, the constant readiness for war, 
nightmares, anger, depression, racism, "the double 
standard," having friends killed in Vietnam, paranoia, being 
made an example of during training, and having his bed turned 
over by drill instructors.  He spoke of his general state of 
mind during service, rather than identifying specific stress-
producing events, including "at least the month and year of 
the event."  Thus, the evidence does not show an in-service 
stressor and credible supporting evidence that the claimed 
in-service stressor occurred, as is required by 38 C.F.R. 
§ 3.304(f).

Even if the veteran had submitted a statement of verifiable 
stressors, his claim for service connection for a mental 
disorder, claimed as PTSD, depression, schizophrenia, 
anxiety, insomnia, and mood swing, would fail, because the 
evidence of record shows that his currently diagnosed PTSD 
with depression is related to a February 2000 work-related 
accident.  There is no indication in the record that the 
currently diagnosed PTSD is related to an in-service stressor 
or that the veteran suffered from any mental disorder in 
service.  The veteran's service medical records are devoid of 
evidence of an in-service incurrence of any mental disorder.  
In January 1975, he is shown to have visited the mental 
health clinic, but stated that there was nothing that he 
needed to be treated for at that time.  No medical symptoms 
were described, no diagnosis was made, and no further 
treatment occurred.  At his August 2006 hearing, the veteran 
reported that he was taken to the mental health clinic by his 
superiors, but that nothing further occurred.  A December 
1975 examination noted a normal psychiatric evaluation and 
the veteran was considered qualified for release from active 
duty.  

The first evidence of symptoms and treatment for a mental 
disorder is in May 2000.  The psychiatric report by Dr. 
Roniger notes that the veteran had no prior history of 
psychiatric contact.  Dr. Roniger associates the onset of the 
veteran's mental disorder with a February 2000 explosion at 
the veteran's workplace.  Dr. Roniger states, "[t]here are 
some symptoms of post traumatic stress disorder.  It appears 
as though he has had a psychological reaction to the accident 
in February 2000."  Psychological treatment records from 
Doctors Roniger, Katz, Freiberg, Salcedo, and Ginsberg all 
support the conclusion that the veteran's mental disorder is 
associated with the February 2000 work accident.

Because the record is devoid of evidence showing that a 
mental disorder, including PTSD or depression, was incurred 
in service, and because the veteran did not submit 
information regarding particular in-service stressors, his 
claim for service connection for a mental disorder that he 
has claimed as PTSD, depression, schizophrenia, anxiety, 
insomnia, and mood swing, must be denied.


VA fulfilled its duties to notify and assist the veteran in 
the development of his claim.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in August 2002 that informed him 
of the evidence necessary to establish entitlement to service 
connection, including the need for information regarding 
verifiable in-service stressors for the PTSD claim.  The 
letter also notified the veteran of what evidence he was 
expected to provide and what VA would obtain on his behalf, 
and notified him that it was his responsibility to ensure 
that all evidence needed to support his claim was received by 
VA.  This letter satisfied the requirements of 38 C.F.R. 
§ 3.159(b)(1) (2005).  While the veteran was not provided 
notice of the evidence necessary to establish both disability 
ratings and effective dates, as is required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), because this claim is 
being denied, those issues are moot.  Any defect with respect 
to the timing of the notice requirement was harmless error.  
The veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2005).  Here, the veteran's 
statements, private treatment records, and August 2006 
hearing transcript is of record.  No medical examination has 
been conducted or medical opinion obtained with respect to 
the veteran's claim.  However, the evidence, which reveals 
that the veteran did not have this disability during service 
and does not reflect competent evidence showing a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service medical records 
provide no basis to grant this claim, and in fact provide 
evidence against this claim, the Board finds no basis for a 
VA examination or medical opinion to be obtained.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of the claim would 
serve no useful purpose.  VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.  

ORDER

Entitlement to service connection for a mental disorder, to 
include PTSD, depression, schizophrenia, anxiety, insomnia, 
and mood swing, is DENIED.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


